Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s determination that claimant lacked good cause to quit her position as a part-time clerk for a Town Justice Court because of a decision not to convert her hourly wage position into a salaried one. The Board rationally found that no binding promises were made to claimant in this regard. Under the circumstances, we find no reason to disturb the Board’s conclusion that claimant’s disappointment over the situation , did not constitute a compelling reason to leave her employment. Claimant’s remaining arguments, including her assertion of due process violations, have been examined and found to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.